 1 U.S. SECURITIES AND EXCHANGE COMMISSION
   David W. Baddley, Fla Bar 0148393, Ill Bar 6282466
 2 950 East Paces Ferry Road, NE, Suite 900
   Atlanta, GA 30326-1382
 3 Telephone:            404.842.7625
   Facsimile:           404.842.7633
 4 Email:                Baddleyd@sec.gov

 5 Counsel for U.S. Securities and Exchange Commission

 6
                            UNITED STATES BANKRUPTCY COURT
 7
                            NORTHERN DISTRICT OF CALIFORNIA
 8
                                   SAN FRANCISCO DIVISION
 9

10                                                |
                                                      Case No. 20-30604 (HLB)
                                                  |
11                                                |   (Jointly Administered with Case No. 20-
                                                  |   30579)
12
                                                  |
13                                                |   Chapter 11
     In re
                                                  |
14   PROFESSIONAL FINANCIAL INVESTORS, |              Hon. Hannah L. Blumenstiel
     INC., a California corporation; PROFESSIONAL |   OMNIBUS RESPONSE BY THE U.S.
15   INVESTORS SECURITY FUND, INC., a             |
                                                  |   SECURITIES AND EXCHANGE
     California corporation,                          COMMISSION OBJECTING TO
16                                                |
                                                      PROPOSED HOURLY RATES FOR
            Debtors.                              |   CERTAIN PROFESSIONALS TO BE
17                                                |   PAID BY THE DEBTORS’ ESTATES
                                                  |
18                                                |   Hearing: Oct 1, 2020 at 11:00 a.m. (PT)
19                                                |   Place: Telephonic/Video Appearances Only
                                                  |
20                                                |

21

22

23 //

24 //

25 //

26 //

27 //

28 //


                                               -1-
 1           The U.S. Securities and Exchange Commission (the “SEC”), appearing in this case as a
 2   creditor, files this omnibus response objecting to the proposed hourly rates for attorneys and
 3   other professionals in the following applications and motions, each of which contemplate the
 4   payment of attorneys’ fees, and fees of other professionals, from the Debtors’ estates:
 5           1. Debtors’ Application for Entry of an Order Authorizing the Retention of Michael
                Hogan of Armanino, LLP as their Chief Restructuring Officer (ECF No. 77),
 6
             2. Debtors’ Application for Order Authorizing Employment of Sheppard, Mullin,
 7
                Richter & Hampton, LLP as General Bankruptcy Counsel (ECF No. 78),
 8
             3. Debtors’ Application for Order Authorizing Employment of Ragghianti Freitas LLP
 9              as Special Counsel (ECF No. 79),

10           4. Debtors’ Application for Order Authorizing Employment of Nardell, Chitsaz &
                Associates, as Special Real Estate Counsel to the Debtors (ECF No. 81),
11

12           5. Debtors’ Application for Order Authorizing Employment of Weinstein & Numbers
                LLP as Special Insurance Coverage Counsel (ECF No. 83),
13
             6. Application for Authority to Employ Trodella & Lapping LLP as Conflicts Counsel to
14              the Debtors (ECF No. 85),

15           7. Application of the Official Committee of Unsecured Creditors for Order Approving
                Employment of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official
16              Committee of Unsecured Creditors (ECF No. 108), and
17
             8. Debtors’ Motion for Order Approving Agreement with Ad Hoc Committees and
18              Authorizing Debtors to Pay Fees and Expenses of Ad Hoc Committees’ Professionals
                Pursuant to 11 U.S.C. §363(b) (ECF No. 112).
19

20   (collectively, the “Employment Applications”). To be clear, the SEC does not oppose the

21   proposed employment of any of these firms. Rather, the SEC’s opposition is limited solely to

22   the proposed hourly rates that would be charged to the Debtors’ estates, and ultimately, paid by

23   the investors in this case.

24                                          INTRODUCTION

25           Although this case is in Chapter 11, it does not involve the reorganization of a legitimate

26   business. The Debtors acknowledge that prior management appears to have operated a

27

28


                                                      2
 1   fraudulent scheme, and the “debtor-in-possession” now is being managed exclusively by newly-
 2   hired lawyers and insolvency professionals. There is no business here to reorganize.
 3          Further, the huge majority of the Debtors’ 1,000+ creditors are individual investors who
 4   are victims of the Debtors’ fraudulent scheme. They are not looking for a decent-sized
 5   distribution on an unpaid invoice. Rather, they are trying to avoid financial ruin by recovering
 6   as much of their lost retirement funds and family savings as possible. Nothing about this case
 7   involves a typical Chapter 11 business reorganization. Yet, the professionals in this case are
 8   proposing to charge these victims the same hourly rates (or nearly the same rates) that the
 9   professionals would charge their clients in a complex business reorganization, where the
10   creditors are mostly well-funded banks and businesses.
11          In other fraud cases, where there is a substantial public service interest because of the
12   number and nature of the victims involved, it is common for fiduciaries and other estate
13   professionals to substantially discount their standard rates, often by more than 30% or 40%. The
14   discounts are given in recognition of the fact that every dollar saved in the cost of professional
15   fees adds one more dollar to the victims’ recovery. Prior to filing this objection, the SEC staff
16   requested that the professionals in this case agree to a 25% discount from their standard rates,
17   which would directly benefit the Debtors’ victims. That request was declined. Accordingly, the
18   SEC is objecting to the proposed hourly rates, and believes that the Court should consider the
19   discounted rate structures in comparable fraud cases (discussed below) when deciding what
20   constitutes a reasonable hourly rate in this case.1
21                                 THE PROPOSED HOURLY RATES
22          The Employment Applications seek to retain and/or pay compensation to various
23   professionals who will represent either the Debtors, the Official Committee of Unsecured
24
     1 The SEC recognizes that determining whether a proposed hourly rate is “reasonable” may be
25   premature at the employment stage when the professional’s compensation will be subject to the
     Section 330(a) standard and the professional is not seeking approval of that rate under Section
26
     328(a). However, the SEC is raising this issue now for two reasons: (1) in case a professional
27   intends for the employment order to be a determination that the proposed rates are reasonable for
     purposes of Section 330 review, and (2) to provide professionals advance notice that the SEC
28   intends to challenge the reasonableness of the proposed rates when they seek compensation.


                                                       3
 1   Creditors (the “Committee”), or one of the two Ad Hoc Committees comprised of investors.
 2   The employment of professionals for the Debtors is sought pursuant to either Section 327(a) or
 3   Section 327(e) of the Bankruptcy Code. The Committee’s application to employ its counsel is
 4   made pursuant to Section 1103 of the Bankruptcy Code. The applicable Employment
 5   Applications provide that the Debtors’ professionals, and the Committee’s counsel, will seek
 6   compensation and reimbursement of expenses from the Debtors’ estates, pursuant to Section 330
 7   of the Bankruptcy Code.
 8          Counsel for the two Ad Hoc Committees will not be retained as estate or official
 9   committee professionals. However, the Debtors seek approval of an agreement under Section
10   363(b) of the Bankruptcy Code, pursuant to which the Debtors will pay for the fees and expenses
11   incurred by Ad Hoc Committee professionals. Each Committee will have an initial budget of
12   $1.2 million, which may be increased by agreement of the parties. The agreement requires Ad
13   Hoc Committee professionals to file fee applications with the Court, which will be subject to the
14   standard in Section 330 of the Bankruptcy Code.
15          In most of the Employment Applications, the professionals are proposing to charge their
16   standard hourly rates. Lead bankruptcy counsel for the Debtors and counsel for the Committee
17   have agreed to a ten percent (10%) rate reduction, but even with those discounts, each propose
18   rates approaching $1,000 per hour. Below is a list of the proposed hourly rates by professionals
19   (those with an asterisk reflect a 10% discount or as otherwise stated):
20          Sheppard Mullins:              Ori Katz (Partner)             $985*
21                                         J. Barrett Marum (Partner)     $795*
22                                         Matt Klinger (Associate)       $665*
23                                         Gianna Segretti (Associate) $525*
24          Pachulski Stang:               Debra Grassgreen (Partner)     $985*
25                                         John Fiero (Partner)           $855*
26

27

28


                                                      4
 1                                        Cia Mackle (Of Counsel)        $607.50*2
 2                                        Paralegal                      $425
 3          Baker Hostetler:              Cecily Dumas (Partner)         $995
 4                                        Joseph Esmont (Partner)        $640
 5                                        Michael Delaney (Counsel) $485
 6                                        Elyssa Kates (Associate)       $845
 7          Sklar Kirsh:                  Robbin Itkin (Partner)         $840* (6.1% discount)3
 8                                        Peter Fischer (Partner)        $675
 9                                        Kelly Frazier (Of Counsel)     $550* (4.4% discount)
10                                        Associates                     $350-$575
11                                        Paralegals                     $175-$415
12          Trodella & Lapping:           Robert Trodella (Partner)      $600
13                                        Richard Lapping (Partner)      $550
14          Ragghianti Freitas:           Eric Sternberger (Partner)     $515
15                                        Sarah Leger (Partner)          $475
16                                        Charles Dresow (Partner)       $425
17                                        Jose Herrera (Partner)         $375
18          Armanino:                     Michael Hogan (CRO)            $500
19                                        Robert Margoni (Partner)       $560
20                                        Patrick Chylinski (Partner)    $550
21          Weinstein & Numbers:          Barron Weinstein (Partner)     $575
22                                        Alexandria Carraher (Assoc.) $375
23

24   2Pachulski Stang initially agreed to a 10% rate discount only for partners. In response to the
25   SEC’s request for a 25% discount, the firm agreed to discount all attorney rates by 10%.
     Paralegal rates will not be discounted.
26   3 The 6.1% discount for Ms. Itkin is calculated based on the $895 standard rate disclosed in her
27   supporting declaration. Ms. Itkin has informed the SEC staff that her standard rate at her prior
     law firm was $970. Using her prior rate as the baseline, her $840 rate would constitute a 13.4%
28   discount.


                                                       5
 1                                         Legal Assistant                $195
 2          Nardell Chitsaz:               J. Timothy Nardell (Partner) $450
 3                                         Houman Chitsaz (Partner)       $425
 4                                         Aaron Davis (Of Counsel)       $350
 5   It appears from the Employment Applications that all rates will increase at the end of 2020.
 6                                        LEGAL DISCUSSION
 7          A. The Court Should Evaluate the Reasonableness of the Proposed Hourly
               Rates By Referencing the Market for Comparable Services in Similar Cases.
 8

 9          When a professional is retained under Section 327 or Section 1103 of the Bankruptcy

10   Code, the terms and conditions of employment must be reasonable. See 11 U.S.C. §328(a); See

11   also United Artists Theatre Co. v. Walton, 315 F.3d 217, 229 (3d Cir. 2003) (“Section 328(a) of

12   the Bankruptcy Code requires that the terms and conditions of employment of any professionals

13   engaged under § 327 be ‘reasonable.’”). Courts generally take a “market-driven” approach to

14   determine whether a particular term or condition of employment is reasonable. Id.

15          In the United Artists case, the issue was whether it was a reasonable term of employment

16   for the debtors to agree to indemnify their financial advisor for its own negligence. 315 F.3d at

17   228-29. The United Artists court relied upon the Busy Beaver, infra, “market driven”

18   framework to assess the reasonableness of the indemnification provision. The court stated that a

19   market-driven approach “underscores that some reference to the market is not out of place when

20   considering whether terms of retention are ‘reasonable’ in the bankruptcy context.” Id. at 229.

21          In re Busy Beaver Bldg. Ctrs, Inc., 19 F.3d 833 (3d Cir. 1994) was one of the first cases

22   to thoroughly discuss the compensation structure under the Bankruptcy Code. The issue was

23   whether it was reasonable for the estate to pay for clerical services performed by a paralegal.

24   The Busy Beaver court determined that “the principal purpose of the 1978 amendments to § 330

25   was to compensate bankruptcy attorneys at the same level as non-bankruptcy attorneys.” 19 F.3d

26   at 848. According to the Court, prior to 1978, bankruptcy compensation was driven largely by

27

28


                                                      6
 1   economy and value. Id. Under the Code, however, Congress intended to offer bankruptcy
 2   professionals market rates in order to attract competent lawyers to work on bankruptcy matters:
 3                  “[The legislative history] repeatedly refers to the billing practices of
                    nonbankruptcy professionals, justified by the goal of retaining
 4                  competent legal representation for the debtor. Congress rather clearly
                    intended to provide sufficient economic incentive to lure competent
 5                  bankruptcy specialists to practice in the bankruptcy courts.”
 6   Id. (internal quotations omitted).
 7          The Busy Beaver court made clear, however, that professional compensation in
 8   bankruptcy cases should not offer a premium, by exceeding the compensation paid in
 9   comparable non-bankruptcy cases. 19 F.3d at 855 (The Code “does not entitle debtors’ attorneys
10   to any higher compensation than that earned by non-bankruptcy attorneys.”)(emphasis in
11   original). As such, the bankruptcy court should, among other things, “compare the costs of
12   ‘equivalent’ practitioners of the art (including their billing structures)….” Id. at 853; Accord In
13   re Fleming Companies, Inc., 304 B.R. 85, 93 (Bankr. D. Del. 2003) (“Thus, we conclude that the
14   hourly rates of bankruptcy practitioners must be commensurate with the hourly rates charged by
15   their peers in other practice areas.”). Section 330 of the Bankruptcy Code also shows that
16   Congress intended for bankruptcy professionals to be compensated the same as professionals in
17   non-bankruptcy cases, by requiring the bankruptcy court to consider “whether the compensation
18   is reasonable based on the customary compensation charged by comparably skilled practitioners
19   in cases other than cases under this title.” 11 U.S.C. §330(a)(3)(F).
20          B.      The Court Should Compare the Proposed Hourly Rates in this Case
                    to the Rates Charged by Professionals in Similar Fraud Cases with a
21                  Substantial Public Service Interest.
22          As noted above, the “comparable case” to a case such as this one is not a traditional

23   Chapter 11 involving a secured lending facility, business creditors and the reorganization of a

24   legitimate business. A typical Chapter 11 involves a sale or restructuring transaction aimed at

25   preserving the business as a going-concern. Preserving the business maximizes value, and

26   benefits the debtor’s creditors, employees, customers and suppliers, as well as the debtor’s

27   community. The professional fees associated with a typical Chapter 11 are largely borne by the

28


                                                       7
 1   business constituencies, and are viewed as the transaction costs necessary to achieve the greater
 2   benefits of a surviving business with an increased going concern value.
 3          On the other hand, the liquidation of a fraudulent business, which has victimized
 4   hundreds if not thousands of individual investors, is an entirely different type of case. There is
 5   no business to reorganize. Rather, the goal is to get as much money as possible by selling the
 6   debtor’s assets and pursuing claims against others who were involved in the fraud. Fraud cases
 7   also often require resolving complicated and delicate priority disputes between different classes
 8   of investors, which relies in part upon the results of a complex forensic financial investigation.
 9   And, because most of the creditors in a fraud case are individual, and often elderly, investors
10   who have lost most of their retirement and household savings, there is a substantial public
11   service component, which inspires professionals to charge deeply discounted rates for their
12   work. Thus, the market for professional services in a fraud case is quite different from the
13   market for professional services in a normal Chapter 11 reorganization.
14          C.      Most Professionals Charge Significantly Discounted Rates in
                    Comparable Cases with a Substantial Public Service Interest.
15

16          The SEC has significant experience in cases involving Ponzi and other fraudulent

17   schemes impacting a large number of individual investors. The SEC frequently charges the

18   companies engaged in such schemes in federal court actions, and seeks a court-appointed

19   receiver to administer the company’s assets and pay victims. The receiver is usually an attorney

20   at a private law firm with extensive experience in securities fraud cases, litigation, and

21   bankruptcy law. Because of the substantial public service interest in receiverships, the receivers

22   and other professionals often agree to deeply discounted rates from the standard rates they

23   charge clients in other cases. Below are some examples of receivership cases, and a bankruptcy

24   case, demonstrating such discounted rates.4

25          SEC v. Bivona, et. al., Case No. 3:16-cv-01386 (N.D. Cal.)(“Bivona”). This case

26   involved a Ponzi-like scheme by a New Jersey investment adviser that defrauded investors (most

27
     4 The SEC will separately file a request for the Court to take judicial notice of the relevant court-
28   filings in these cases, along with copies or excerpts of such filings.


                                                       8
 1   of whom resided in the San Francisco Bay Area) out of more than $53 million. (Bivona, ECF
 2   No. 1 at ¶¶ 1-2). In early 2019, the district court appointed Kathy Bazoian Phelps, a Los
 3   Angeles-based attorney at Diamond McCarthy, LLP, with 29 years’ experience in the areas of
 4   Business Insolvency and Restructuring and Fiduciary Representation, as replacement receiver in
 5   the case. (Bivona, ECF No. 469). The receiver discounted her standard rate of $650 to $425 for
 6   the case, a 34.6% discount. (Bivona, ECF No. 431 at p. 8). Further, Diamond McCarthy
 7   attorneys and paralegals representing the receiver discounted their rates from $595 to $425
 8   (28.6%), from $295 to $265 (10.2%) and from $220 to $195 (11.4%). (Id.). The receiver also
 9   agreed that her discounted rate would remain in effect for the entirety of the case. (Id.).
10          SEC v. Quiros, et. al., Case No. 16-cv-21301 (S.D. Fla.) (“Jay Peak”). This case
11   involves a $350 million fraud involving hundreds of so-called “EB-5 investors” who invested
12   money to fund the development of the Jay Peak Ski Resort in Vermont. (Jay Peak, ECF No. 1 at
13   ¶¶ 1-2). The SEC sought the appointment of a receiver, and one of the receiver candidates was
14   Michael Goldberg, the current Independent Director of the Debtors in these cases. (Jay Peak,
15   ECF No. 7 at p.5). Mr. Goldberg agreed to discount his then standard rate of $695 to $395
16   (43.2%). (Id. at Exh. 2, p. 7). The district court appointed Mr. Goldberg as receiver on April 13,
17   2016. (Jay Peak, ECF No. 13). The work done by the receiver and his professionals in that case
18   has been time-consuming and complex, as reflected in the receiver’s most recent interim report
19   filed on May 26, 2020. (Jay Peak, ECF No. 591). The receiver has retained lawyers from his
20   own firm (Akerman LLP) and other lawyers, accountants and professionals, each of whom also
21   have significantly discounted their rates, in many cases by 40% to 60%. (Jay Peak, ECF No. 592,
22   Ex. 3). As a result of these deep discounts, in his most recent fee application, the receiver and
23   his professionals performed more than 2,420 hours of work over a 6-month period, for a
24   combined total of only $622,107.90 in fees, or $257 per hour. (Id.).
25          SEC v. Kinetic Investment Group, LLC, Case No. 8:20-cv-00394 (M.D. Fla.)
26   (“Kinetic”). This case involves a fraudulent securities offering by a purported hedge fund that
27   raised at least $39 million from more than 30 investors. (Kinetic, ECF No. 1 at ¶¶ 1-2). On
28


                                                       9
 1   February 20, 2020, the SEC filed a motion seeking the appointment of a receiver. (Kinetic, ECF
 2   No. 3). One of the proposed candidates was Mark Kornfeld, a partner at the law firm of Quarles
 3   & Brady with nearly 30 years of experience and who is the co-chair of the firm’s Securities
 4   Litigation Team. (Id. at pp. 6-15). Mr. Kornfeld agreed to provide a 30% public interest
 5   discount, reducing his standard $625 hourly rate to $437.50. (Id. at 8). Mr. Kornfeld also agreed
 6   that other professionals at his firm would discount their standard rates by between 18% and 30%.
 7   (Id. at 9). On March 6, 2020, the district court entered an order appointing Mr. Kornfeld as
 8   receiver in the case. (Kinetic, ECF No. 34).
 9           In re 1 Global Capital LLC, et. al., [Case No. 18-19121 (Bankr. S.D. Fla.) (“1 Global
10   Bankruptcy”)/Case No. 18-cv-61991 (S.D. Fla.)(“1 Global District Court”) – This case
11   involved a nationwide securities offering fraud involving more than 3,400 individuals who
12   invested more than $287 million. (1 Global District Court, ECF No. 1 at ¶1). Several weeks
13   before the SEC filed its complaint, 1 Global filed a voluntary Chapter 11 petition in the 1 Global
14   Bankruptcy under the direction of a Chief Restructuring Officer. The debtor retained Greenberg
15   Traurig, LLP as its lead bankruptcy counsel. (1 Global Bankruptcy, ECF No. 81). In its
16   employment application, the firm represented that its customary hourly rates ranged from $340
17   for junior associates to $1,500 for senior shareholders, and paralegal rates ranged from $75 to
18   $430. (Id. at ¶24). However, in light of the “public interest surrounding these Chapter 11
19   Cases,” the firm agreed to discount the hourly rate for all timekeepers by 20%, and further, to
20   impose an hourly rate cap of $750, which discounted senior shareholder rates by up to 50%.
21   (Id.). The firm also agreed not to increase its rates throughout the case. After a Chapter 11 plan
22   was confirmed, in early 2020, the liquidating trustee retained Greenberg Traurig under the same
23   terms and conditions as the prior engagement. (1 Global Bankruptcy, ECF No. 2235 at ¶25). As
24   part of the firm’s continued employment in 2020, it agreed to maintain the discounted 2018
25   hourly rates for all timekeepers. (Id.).
26

27

28


                                                     10
 1                                          CONCLUSION
 2          Based on the discounted rates customarily charged in comparable cases, the SEC
 3   requests that the Court not approve the hourly rates proposed in the Employment Applications.
 4          Dated: September 21, 2020
 5

 6                                           Respectfully Submitted,
 7

 8                                           /s/ David W. Baddley
                                             David W. Baddley
 9                                           Fla Bar No. 0148393
                                             Ill Bar No. 6282466
10                                           Telephone: (404) 842-7625
11                                           baddleyd@sec.gov

12                                           Counsel for:

13                                           U.S. SECURITIES AND EXCHANGE COMMISSION
                                             Atlanta Regional Office
14                                           950 East Paces Ferry Road, N.E.
                                             Suite 900
15                                           Atlanta, GA 30326-1382
                                             Telephone: (404) 842-7625
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   11
